Exhibit32.1 CERTIFICATION REQUIRED BY SECTION1 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned hereby certifies in his capacity as the specified officer of Imprimis Pharmaceuticals, Inc. (the “Company”), that, to the best of his knowledge, the Quarterly Report of the Company on Form10-Q for the fiscal quarter ended June30, 2013 fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the dates and for the periods presented in the financial statements included in such report. Date: August 14, 2013 /s/MARK L. BAUM Mark L. Baum Chief Executive Officer (Principal Executive Officer) Date: August 14, 2013 /s/ANDREW R. BOLL Andrew R. Boll Vice-President of Accounting and Public Reporting (Principal Financial and Accounting Officer) This certification accompanies this Report on Form10-Q pursuant to Section906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
